Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BARSKY et al (Camera Models and Optical Systems Used in Computer Graphics: Part I, Object-Based Techniques) in view of NALWA (A True Omni-Directional Viewer).
As per claim 1, Barsky teaches the claimed “computer-implemented method” comprising: “determining a projection of a ray traced from a point corresponding to an image backplate that travels through a focal point of a virtual 

 Claim 2 adds into claim 1 “wherein the virtual panoramic stereo camera comprises a cylindrical virtual reality camera and the projection comprises a cylindrical projection” (Nalwa, figure 15).

 Claim 3 adds into claim 1 “wherein the projection comprises a cylindrical projection” (Nalwa, figure 15) and the orientation comprises a camera angle within an xz-plane and a camera height in a y coordinate” which is well-known in the art of camera calibration (e.g., exterior parameters).



 Claim 5 adds into claim 1 “wherein the projection comprises a spherical projection” (Nalwa, figure 12(a)) and “the orientation comprises a camera angle within an xz-plane and a camera tilt angle with respect to a y-axis” which is well-known in the art of camera calibration (e.g., exterior parameters).

 Claim 6 adds into claim 1 “wherein the lens point is a randomly sampled point on the lens” which is well known in a stereo panoramic camera (official notice).

 Claim 7 adds into claim 1 “wherein the image backplate is representative of a view of an environment captured by a panoramic stereo camera” (Barsky, 2.3 Thick Lens Approximation and 2.4 Full Lens Systems – figures 3 and 5).

 Claim 8 adds into claim 1 “wherein the first inverse mapping comprises aligning the lens and the focal point with a stereo panoramic part of the projection” which is obvious to align the lens and focal point for a stereo panoramic projection in a stereo camera (official notice).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHU K NGUYEN/Primary Examiner, Art Unit 2616